Title: From George Washington to the Earl of Buchan, 20 February 1796
From: Washington, George
To: Buchan, David Steuart Erskine, Earl of


          
            My Lord,
            Philadelphia 20th Feb: 1796
          
          Having seen several persons from the vicinity of your estate of Dryburgh Abbey, with your Lordship’s certificates of their honest and orderly deportment; (one or two of whom I have employed, and found deserving the charecter) I take the liberty of troubling Your Lordship with the perusal of the enclosed annunciation of a design, wch I have had in contemplation two or three years, but lately only have resolved to carry it into execution.
          I accompany the information My Lord, with an unequivocal declaration that, it is not my intention to invite Emigrants—even if there be no prohibitary act of your Government opposed to it. My sole object is, if there are persons on the move, who may incline to associate and become tenants on such a plan as I offer, that being apprised of the measure, they may decide how far their views would be accomodated by it.
          The staple produce of the part of the country in which my Mount Vernon estate lyes, being Wheat, I mean to fix the Rent in that article, as most convenient and equitable for both Landlord & tenant; and I set it at a bushel and half for every acre contained in the lease; which will be all arable, with the priviledges detailed in the printed notification. In failure of a crop of this article, the Rent may be discharged in cash, at the price it bears in the Market.
          I have but little expectation I own, of maturing this plan so as to carry it into full effect next year; nor would I wish to do it with the slovenly farmers of this country, if I had a well founded hope of obtaining this class of Men from any other (particularly from Great Britain) where husbandry is well understood, and the language similar.
          Having had occasion lately, to write to Doctr Anderson (of Cotfield) on other matters, I have detailed my plan much more at large than I chose to trouble your Lordship with; and have sent him a sketch of the Farms, with their relative situation to each other, and divisions into fields, Lanes lots &ca; from whence an idea, more accurate than can be formed from the printed

notification, might be had; but it is not my wish that any man, or set of men, should engage without first, by themselves or Agents, competently qualified & instructed, viewing the premises and judging for themselves.
          I pray your Lordship to present me in respectful terms, in which Mrs Washington unites, to Lady Buchan; and that you will be persuaded of the respect and consideration with which I have the honor to be Your Lordships Most Obedient & Hble Servt
          
            Go: Washington
          
        